                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         HOOMAN PANAH, an individual,
                                  11                                                  Case No. 14-00166 BLF (PR)
                                                      Plaintiff,
                                  12                                                  ORDER DENYING MOTION FOR
Northern District of California




                                                                                      LEAVE TO AMEND; ADDRESSING
 United States District Court




                                  13            v.                                    PENDING MOTIONS
                                  14
                                         STATE OF CALIFORNIA DEPT. OF
                                  15     CORRECTIONS AND
                                         REHABILITATION, et al.,
                                  16
                                                     Defendants.
                                  17                                                  (Docket Nos. 112, 121, 140)
                                  18

                                  19         Plaintiff, an inmate on death row at San Quentin State Prison (“SQSP”) proceeding
                                  20   pro se, filed a second amended complaint pursuant to 42 U.S.C. § 1983, alleging
                                  21   unconstitutional acts by SQSP correctional officers. (Docket No. 54, hereinafter “SAC.”)
                                  22   The Court found several cognizable claims, and scheduled briefing on the matter. (Docket
                                  23   No. 69.) The SAC combined with the supplemental complaint, (Docket No. 67), is the

                                  24   operative complaint in this action. On August 8, 2018, the Court screened the papers and

                                  25   found they contained several cognizable claims and ordered service on Defendants.
                                       (Docket No. 69.) Defendants were directed to file a motion for summary judgment or
                                  26
                                       other dispositive motion which remains pending. (Id. at 13; Docket No. 104.)
                                  27
                                             On February 14, 2019, Plaintiff filed a motion to amend the complaint to add new
                                  28
                                   1   claims. (Docket No. 112.) Defendants filed an opposition, (Docket No. 113), and Plaintiff
                                   2   filed a reply, (Docket No. 120). In their opposition, Defendants also request the
                                   3   dispositive motion briefing schedule be reset. (Docket No. 113 at 6-7.)
                                   4

                                   5                                           DISCUSSION
                                   6   A.     Motion to Amend
                                   7          Federal Rule of Civil Procedure 15(a) is to be applied liberally in favor of
                                   8   amendments and, in general, leave shall be freely given when justice so requires. See
                                   9   Janicki Logging Co. v. Mateer, 42 F.3d 561, 566 (9th Cir. 1994); cf. id. (attempt to amend
                                  10   complaint requiring amendment of scheduling order under Fed. R. Civ. P. 16 must be
                                  11   based upon good cause). “‘“In the absence of any apparent or declared reason–such as
                                  12   undue delay, bad faith or dilatory motive on the part of the movant, . . . undue prejudice to
Northern District of California
 United States District Court




                                  13   the opposing party by virtue of allowance of the amendment, futility of amendment, etc.–
                                  14   the leave sought should, as the rules require, be “freely given.”’” Hall v. City of Los
                                  15   Angeles, 697 F.3d 1059, 1073 (9th Cir. 2012) (citations omitted). Leave need not be
                                  16   granted where the amendment of the complaint would cause the opposing party undue
                                  17   prejudice, is sought in bad faith, constitutes an exercise in futility, or creates undue delay.
                                  18   See Janicki Logging Co., 42 F.3d at 566; Roberts v. Arizona Bd. of Regents, 661 F.2d 796,
                                  19   798 (9th Cir. 1981). A district court’s discretion to deny leave to amend is particularly
                                  20   broad where the plaintiff has previously filed an amended complaint. Wagh v. Metris
                                  21   Direct, Inc., 363 F.3d 821, 830 (9th Cir. 2003); Ferdik v. Bonzelet, 963 F.2d 1258, 1261
                                  22   (9th Cir. 1992).
                                  23          Plaintiff moves to amend the complaint “based upon repeated highly retaliatory,
                                  24   punitive acts of CDCR employees against him & even his elderly & ill mother; and other
                                  25   family members when they visit; and tampering [Plaintiff’s] confidential mail.” (Docket
                                  26   No. 112 at 1.) He wishes to further supplement the second amended complaint and
                                  27   supplemental, or alternatively, treat his motion as a “Rule 60 motion,” in order to add
                                  28                                                  2
                                   1   claims and defendants which he asserts that the Court erred in failing to include thus far
                                   2   this action. (Id.)
                                   3          Defendants first oppose the motion to amend with respect to Plaintiff’s request that
                                   4   the Court reconsider its past screening orders. (Opp. at 4.) Defendants point out that the
                                   5   Court permitted Plaintiff to plead well beyond the contours of his original 17-page
                                   6   complaint (drafted by retained counsel) to add new causes of action and Defendants in a
                                   7   676-page second amended complaint. (Id.) Defendants assert that the Court was well
                                   8   within its authority to strike Plaintiff’s “tome” in its entirety, but that it painstakingly
                                   9   evaluated the lengthy SAC. (Id.) In reply, Plaintiff asserts that the SAC was 220 pages
                                  10   (the remainder being exhibits), and that he “went to extreme measures to detail the many
                                  11   crimes and torts committed against him.” (Reply at 6.)
                                  12          Secondly, Defendants oppose Plaintiff’s motion for attempting to add wholly new
Northern District of California
 United States District Court




                                  13   claims and defendants. (Opp. at 5.) Defendants point out that Plaintiff seeks to add claims
                                  14   of continuing misconduct occurring after the underlying February 4, 2012 incident (assault
                                  15   by another inmate) which is the basis of this action. Plaintiff incorporates by reference his
                                  16   “motion for appointment of counsel,” (Docket No. 111), in which he alleges conduct by
                                  17   mostly previously unidentified staff, including problems his mother recently had with a
                                  18   family visit. (Id.) Defendants assert that these new claims should be rejected to Plaintiff
                                  19   filing them in a new lawsuit, if he so sees fit. (Id.) In reply, Plaintiff asserts that the newly
                                  20   identified defendants are not “unrelated claims against different defendants,” but rather
                                  21   “friends of current defendants, acting on behalf of current Defendants – in attempts to
                                  22   further punish [Plaintiff] for suing current Defendants.” (Reply at 7.)
                                  23          Plaintiff filed this motion to amend six months after the Court screened the SAC
                                  24   and supplemental pleading. Accordingly, it cannot be said that this motion under Rule 60
                                  25   was made “within a reasonable time.” Fed. R. Civ. P. 60(c)(1). The Court cannot ignore
                                  26   the fact that Plaintiff waited months after the action was served on Defendants to file a
                                  27   motion to incorporate any overlooked claims. Accordingly, the Court finds that Plaintiff
                                  28                                                   3
                                   1   has caused undue delay in filing this motion to correct any alleged oversight by the Court
                                   2   in its previous screening orders.
                                   3          With respect to the motion to add further supplemental pleading, the court may
                                   4   permit a party to serve a supplemental pleading “setting out any transaction, occurrence, or
                                   5   event that happened after the date of the pleading to be supplemented.” Fed. R. Civ. P.
                                   6   15(d). The power to grant supplemental pleadings is discretionary and upon such terms as
                                   7   are “just.” Id. While leave to permit supplemental pleading is favored, it cannot be used
                                   8   to introduce a separate, distinct and new cause of action. See Planned Parenthood of So.
                                   9   Arizona v. Neely, 130 F.3d 400, 402 (9th Cir. 1997). Matters newly alleged in a
                                  10   supplemental complaint must have some relation to the claim(s) set forth in the original
                                  11   pleading. See Keith v. Volpe, 858 F.2d 467, 474 (9th Cir. 1988). Leave to file a
                                  12   supplemental complaint therefore may not be granted where the supplemental complaint
Northern District of California
 United States District Court




                                  13   involves a new and distinct cause of action that should be the subject of a separate suit.
                                  14   See Neely, 130 F.3d at 402 (abuse of discretion to allow plaintiffs to supplement complaint
                                  15   after final judgment to attack newly amended statute).
                                  16          The Court finds the new claims raised by Plaintiff should be the subject of a
                                  17   separate suit because they do not relate to the claims set forth in the original pleading.
                                  18   Plaintiff asserts that the claims and defendants are related because the new defendants are
                                  19   allegedly friends of the current Defendants, and that these new defendants are acting on
                                  20   behalf of their “friends” in attempting to punish Plaintiff for suing them. (Reply at 7.)
                                  21   Even if such conclusory allegations were true, Plaintiff has not established that this new
                                  22   conduct by new defendants are related to the claims set forth in the original pleading or
                                  23   even the amended complaint. See Keith, 858 F.2d at 474. The only cognizable claims
                                  24   from the amended complaint was an Eighth Amendment claim for failure to protect
                                  25   Plaintiff from an assault by an inmate on February 4, 2012, along with some related state
                                  26   law claims. (Docket No. 38.) Plaintiff’s new claims involve allegations of interference
                                  27   with his legal mail, a challenge to a false Rules Violation Report, and harassment of
                                  28                                                  4
                                   1   Plaintiff’s family members. (Docket No. 111.) Clearly, these new claims based on
                                   2   conduct by newly named defendants has no relation to the claims raised in the original
                                   3   pleadings. Accordingly, the Court finds that these allegations involve new and distinct
                                   4   causes of action that should be the subject of a separate suit. See Neely, 130 F.3d at 402.
                                   5           Based on the reasons discussed above, Plaintiff’s motion to amend and supplement
                                   6   the complaint is DENIED. Briefing shall proceed on the cognizable claims in the
                                   7   schedule set forth below. See infra at 6.
                                   8   B.      Motion for Declaration of Rights Under Marsy’s Law
                                   9           Plaintiff has filed a motion titled “Marsy’s Law motion filed pursuant to declaratory
                                  10   judgment act (28 U.S.C. § 2201) requesting declaration of rights to have Plaintiff’s
                                  11   Marsy’s Law rights declared and enforced in this honorable court.” (Docket No. 121.)
                                  12   Plaintiff seeks the enforcement of his rights under this law, also known as the “Victims’
Northern District of California
 United States District Court




                                  13   Bill of Rights,” against Defendants in this action. Plaintiff also makes a renewed motion
                                  14   for appointment of counsel. (Id.)
                                  15           Defendants oppose the motion, asserting that Marsy’s Law protects victims of
                                  16   crimes and provides them with enumerated rights in pending criminal proceedings.
                                  17   (Docket No. 132 at 1, citing Cal. Const. art. 1, § 28(a)(8).) It does not authorize victims to
                                  18   initiate standalone criminal prosecution, nor does it authorize relief in civil proceedings
                                  19   against public employees, as in this action. (Id.) In reply, Plaintiff repeats his assertions
                                  20   that he is a “victim” and is entitled to the protections under Marsy’s Law. (Docket No.
                                  21   136.)
                                  22           Plaintiff is simply mistaken. In the context of this civil action, Plaintiff is not a
                                  23   “victim” which entitles him to the protections under Marsy’s Law. None of the
                                  24   Defendants in this action are “defendants” in a criminal prosecution involving a crime
                                  25   against Plaintiff in the state of California. Nor does the assertion of Marsy’s Law warrant
                                  26   reconsideration of the Court’s denial of appointment of counsel thus far in this action. (See
                                  27   Docket Nos. 46, 49, 98.) Accordingly, the motion for declaration of rights under Marsy’s
                                  28                                                   5
                                   1   Law is DENIED as inapplicable. The renewed motion for appointment of counsel is
                                   2   DENIED for lack of exceptional circumstances. See Agyeman v. Corrections Corp. of
                                   3   America, 390 F.3d 1101, 1103 (9th Cir. 2004); Rand v. Rowland,113 F.3d 1520, 1525 (9th
                                   4   Cir. 1997); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v. Escalderon,
                                   5   789 F.2d 1328, 1331 (9th Cir. 1986).
                                   6   C.     Motion Seeking Permission to File Addendum
                                   7          Plaintiff filed a motion seeking permission to file an addendum to his documents
                                   8   filed under Docket Nos. 120, 121, 122, 123, and 124, along with exhibits. (Docket Nos.
                                   9   140, 138.) Docket No. 120 is Plaintiff’s reply to Defendants’ opposition to Plaintiff’s
                                  10   motion to amend, Docket No. 121 is Plaintiff’s motion for declaration of rights under
                                  11   Marsy’s Law, Docket Nos. 122 and 123 are Plaintiff’s reply to Defendants’ response to his
                                  12   request for production of documents, and Docket No. 124 is Plaintiff’s declaration
Northern District of California
 United States District Court




                                  13   “countering Declaration of K. Stinson & Erin Cervantes in Support of the Assertion of
                                  14   Official Information Privilege.” With respect to Docket Nos. 120 and 121, the motion is
                                  15   DENIED because the relevant motions became submitted upon the filing of Plaintiff’s
                                  16   reply; if Plaintiff wanted the Court to consider any “additional” information or argument
                                  17   with respect to his “Marsy’s Law” motion, he should have included it with his reply,
                                  18   (Docket No. 136.) With respect to Docket Nos. 122, 123, and 124, these papers involve
                                  19   disputes over discovery, and it is unclear what action Plaintiff seeks from the Court with
                                  20   the filing of these papers. Be that as it may, Plaintiff’s motion is GRANTED to the extent
                                  21   he wants these papers filed in this matter.
                                  22          Meanwhile, the Court notes that Defendants have also filed a motion to compel
                                  23   Plaintiff’s responses to written discovery to which Plaintiff has yet to file opposition.
                                  24   (Docket No. 135.) Clearly, discovery issues abound. As this matter is proceeding on the
                                  25   merits, the parties are reminded of their obligation to comply with all discovery requests
                                  26   pursuant to the Federal Rules of Civil Procedure. (See Docket No. 69 at 14.)
                                  27   ///
                                  28                                                  6
                                   1                                                  CONCLUSION
                                   2            For the reasons stated above, the Court orders as follows:
                                   3            1.         Plaintiff’s motion for leave to amend or supplement his complaint is
                                   4   DENIED. (Docket No. 112.) Briefing shall proceed on the cognizable claims in
                                   5   accordance with the Court’s order of service, (Docket No. 69), with the clarification
                                   6   provided in the subsequent order, (Docket No. 91).
                                   7            2.        Plaintiff’s motion for declaration of rights under Marsy’s Law is DENIED.
                                   8   (Docket No. 121.) Plaintiff’s motion to file an addendum is GRANTED IN PART and
                                   9   DENIED IN PART. (Docket No. 140.)
                                  10            3.        No later than ninety-one (91) days from the date this order is filed,
                                  11   Defendants shall file a motion for summary judgment or other dispositive motion with
                                  12   respect to the claims in the second amended complaint and supplemental found to be
Northern District of California
 United States District Court




                                  13   cognizable in this action.
                                  14            4.        Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                  15   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                  16   motion is filed.
                                  17            5.        Defendants shall file a reply brief no later than fourteen (14) days after
                                  18   Plaintiff’s opposition is filed.
                                  19            6.        All relevant portions of the Court’s order of service with respect to briefing
                                  20   and discovery shall remain in effect. (Docket No. 69 at 13-14.)
                                  21            This order terminates Docket Nos. 112, 121, and 140.
                                  22            IT IS SO ORDERED.
                                  23   Dated: _____________________
                                                September 3, 2019                             ________________________
                                                                                              BETH LABSON FREEMAN
                                  24
                                                                                              United States District Judge
                                  25
                                       Order Denying Mot. to Amend; Pending Motions
                                  26   PRO-SE\BLF\CR.14\00166Panah_deny.amend

                                  27

                                  28                                                      7
